UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-7013



EL SHADDAI MASADA,

                                                Plaintiff - Appellant,

          versus


RICKY HARRISON, Warden of Kershaw Correctional
Institution; MITCH LUCAS, Mayor of Town of
Kershaw,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Terry L. Wooten, District Judge.
(CA-00-2887-7-25BG)


Submitted:   August 15, 2002                 Decided:   August 26, 2002


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


El Shaddai Masada, Appellant Pro Se. Terry B. Millar, TERRY B.
MILLAR, L.L.C., Rock Hill, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      El Shaddai Masada appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2002) complaint.            We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Masada v. Harrison, No. CA-00-2887-7-25BG (D.S.C. June 7, 2002).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  AFFIRMED




                                    2